Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CFLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits refusing a direct order. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the *826relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Reyes v Goord, 6 AD3d 781 [2004]).
Cardona, EJ., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.